     Case 18-16016-jkf                  Doc 49        Filed 02/11/19 Entered 02/11/19 16:05:41                       Desc Main
                                                      Document      Page 1 of 2


 ALLEN WINDRIM, Pro Se                                              :          UNITED STATES BANKRUPTCY COURT
                        Debtor                                      :          EASTERN DISTRECT OF PENNSYLVANIA




                                                                               Bankruptcy No. 18~160161KF
                                                                               Chapter 13




            DEBTORS OBJECTION TO THE OBJECTION OF WILMINGTON TRUST, NATiONAL ASSOCIATiON,
              NOT {N       3T5   fNDfVlDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2016—1 TO
                                                   CONFIRMATDN OF CHAPTER 13 PLAN


AND NOW, comes Debtor, AHen Windrim, and ﬁles the within Answer’s and ailege as fouows:



 1.    Debtor, is Pro Se and is currently preparing an Objection in response to the filed motion, but requires

       more time in order to properly ﬁle an Objection.

2.     Debtor   is   clear and certain that the charges that have been reported by WeHs Fargo are unfair,

       unreasonable, unfair, excessive and have been unsubstantiated for over seven years and Debtor intends

       to support the same in his Objection.

3.     Debtor, had     a   successful meeting with attorney Polly Langdon, on the 18th January 2019, during the

       meeting of the creditors and was provided with                   a   detailed list of deficiencies’ with the ﬁled pian and
       informed Ms. Langdon that an amended pian wit! be ﬁled.
4.     Debtor, has aiso meet with an attorney, at the meeting room, after the meeting of creditors, and

      was advised that           a   response and/or Objection to the ﬁled motion is suggested and/or required;

      whereas, Debtor was unaware that                   a   written response was required at a“ and assumed that a verbai
      response would be on the record at the upcomfng scheduied hearing date, since one was already,

      currentiy estabiished.

5‘    Debtor,   is   aware of the mistake made in this instance and is currently preparing an Objection and

      anticipates to address a” noted objections cleariy and accurately anticipate to satisfy the Honorabie court

      Unfortunately, Debtor             is   without sufficient time trying to go back seven years to prepare and defend.

6.    Debtor, respectfully requests this Honorable Judge to issue                    a   continuance to the hearing scheduled for
      the   13th February, 2019 at            9:30 am.
 Case 18-16016-jkf             Doc 49       Filed 02/11/19 Entered 02/11/19 16:05:41                Desc Main
                                            Document      Page 2 of 2


ALLEN WINDRIM, Pro Se                                    :       UNITED STATES BANKRUPTCY COURT
                      Debtor                             :       EASTERN DISTRICT OF PENNSYLVANIA




                                                                 Bankruptcy N0. 18-160161KF
                                                                 Chapter 13




                                               CERTIFICATE OF SERVICE



The undersigned hereby certifies that a true and correct copy of the foregoing Objection To The

Objection Of Wilmington Trust, Nationaf Association, Not In its Individual Capacity, But 50!er As Trustee

For Mfra Trust 2016-1 To Conﬁrmation Of Chapter 13 Plan, were served on this 28th day           of January,
                15t
2019, by hand         class maii   to the court and attorney for the trustee, upon those listed beiow:


                                                US. Bankruptcy Court

                                                     Cierk’s Office

                                              United States Courthouse
                                                  900 Market Street

                                                Philadelphia, PA 19107

                                                             &

                                                  POHy   Langdon, Esq.

                                                for William Miller,   Esq.

                                             interim Chapter 13 Trustee
                                        2901 St. Lawrence Avenue, Suite 100

                                                  Reading, PA 19606




                                                                                                  [ng Allen Windrim
                                                                                              Alien Windrim, Pro Se,
                                                                                                             Debtor
Dated:   28‘“ January 2019
